
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 29
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Rothman of New
			 Jersey (for himself, Mr.
			 Kirk, Mrs. Myrick,
			 Ms. Berkley,
			 Mr. Burton of Indiana,
			 Mrs. Tauscher,
			 Mr. Engel, and
			 Mr. Garrett of New Jersey) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United Nations should take immediate steps to improve the transparency and
		  accountability of the United Nations Relief and Works Agency for Palestinian
		  Refugees (UNRWA) in the Near East to ensure that it is not providing funding,
		  employment, or other support to terrorists.
	
	
		Whereas the United Nations Relief and Works Agency for
			 Palestinian Refugees in the Near East (UNRWA) was established in 1949 as a
			 temporary agency to provide relief services to Palestinian refugees and is the
			 only United Nations agency dedicated to one specific group of refugees;
		Whereas UNRWA’s definition of refugees includes not only
			 the Palestinian refugees themselves, but also their descendants, resulting in a
			 more than 400 percent increase in the number of beneficiaries from 900,000 in
			 1950 to 4,500,000 today;
		Whereas since 1950, the United States has contributed more
			 than $3,400,000,000 to UNRWA and is the largest single donor to this United
			 Nations organization;
		Whereas as of September 2008, the United States has
			 already contributed $148,000,000 to UNRWA for fiscal year 2008;
		Whereas UNRWA employs approximately 24,000 staff to care
			 for a population of 4,500,000 registered refugees in camps located in Jordan,
			 Lebanon, the Syrian Arab Republic, and the Palestinian Territories;
		Whereas, in contrast, the United Nations High Commissioner
			 for Refugees (UNHCR), the agency tasked with resolving refugee problems
			 worldwide, employs approximately 6,300 staff to care for a population of
			 11,400,000 refugees worldwide;
		Whereas despite the Israeli Defense Forces’ (IDF) military
			 disengagement from Gaza in 2005 and the 1993 creation of a Palestinian
			 Authority that has jurisdiction over the Palestinian refugee camps in Gaza and
			 the West Bank, UNRWA remains the primary professional, medical, educational,
			 and social service provider for Palestinians living in refugee
			 camps in the Palestinian territories;
		Whereas according to UNRWA Report of the Board of Auditors
			 for the biennium ended December 31, 2005, UNRWA does not track recording,
			 deleting, renaming, or manipulation of financial information by staff members
			 or volunteers, and therefore has no means of detecting the alteration of
			 financial data or other types of redirection of UNRWA funding, leaving UNRWA
			 unable to technically comply with section 301(c) of the Foreign Assistance Act
			 of 1961, which ensures that no United States tax dollars support
			 terrorism;
		Whereas UNRWA has employed staffers affiliated with
			 terrorism, including Said Sayyam, the Hamas Minister of Interior and Civil
			 Affairs, who was a teacher in UNRWA schools in Gaza from 1980 to 2003; Awad
			 al-Qiq, the headmaster of an UNRWA school in the Gaza Strip who also led
			 Islamic Jihad's engineering unit that built bombs and Qassam rockets; Nahed
			 Rashid Ahmed Atallah, a prior senior UNRWA employee from 1990 to 1993 who was
			 responsible for the dissemination of assistance to refugees while he was also
			 an operative of the Popular Front for the Liberation of Palestine; and Nidal
			 Abd al-Fattah Abdallah Nazzal, a Hamas activist employed as an ambulance driver
			 by UNRWA, who confessed in 2002 to transporting weapons and explosives to
			 terrorists in an UNRWA ambulance;
		Whereas schools administered by UNRWA have reported to
			 have produced several graduates that have gone on to careers affiliated with
			 terrorism, including Hamas Prime Minister Ismail Haniyeh, and Abd al-Azis
			 Rantisi, the former Hamas chief;
		Whereas schools administered by UNRWA have used classroom
			 materials that glorify or honor terrorists or terrorism in the past, and
			 continue to use textbooks that include biased and negative references to Jews
			 and the State of Israel, or omit any reference of Israel’s location on a map
			 entirely;
		Whereas in 2004, Peter Hansen, then-Commissioner General
			 of UNRWA told Canadian Broadcasting Corporation TV Network, I am sure
			 that there are Hamas members on UNRWA payroll and I don't see that as a
			 crime.;
		Whereas in 2006, at a Congressional briefing UNRWA
			 Commissioner General Karen Koning AbuZayd admitted to not checking the names of
			 those who receive financial aid from UNRWA against any terrorist watch lists,
			 noting that it would be too difficult because Arab last names sound so
			 familiar;
		Whereas, on March 16, 2007, the New York Times exposed a
			 new al-Qaeda cell, Fatah al-Islam, that was organizing, training, and plotting
			 attacks against the United States from an UNRWA-administered and run camp in
			 Lebanon; and
		Whereas United States taxpayer dollars should never be
			 used for purposes of supporting terrorist cells or activities that support
			 terror or promote a culture of hatred at any of its locations: Now, therefore,
			 be it
		
	
		That Congress—
			(1)strongly urges the Secretary of State to
			 take all necessary measures to certify that United Nations Relief and Works
			 Agency for Palestinian Refugees (UNRWA) operates in full compliance with
			 section 301(c) of the Foreign Assistance Act and therefore, no American
			 taxpayer dollars are being directed to terrorists or to further terrorist
			 propaganda;
			(2)calls on UNRWA to
			 improve their transparency by publishing online copies of all educational
			 materials used in UNRWA-administered schools; and
			(3)urges UNRWA to
			 improve their accountability by implementing terrorist name recognition
			 software and other screening procedures that would help to ensure that UNRWA
			 staff, volunteers, and beneficiaries are neither terrorists themselves, nor
			 affiliated with known terrorist organizations.
			
